Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 06/02/2022 has been entered. Claims 1, 2, and 8-10 remain pending. Applicant’s amendments overcome each and every claim objection and 112(b) rejection previously set forth in the Non-final office action mailed 03/02/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 1 is indefinite because it is not clear if the suspension supply unit for supplying the suspension is the same or in addition to the handpiece.  The specification set forth the suspension supply unit as being the handpiece.  See [0013] and [0039].  
Claim 1 is further indefinite. In [0047] of the application set forth “use the laser beams while supplying suspension from the suspension storing tank 5 via a supply pipe 51 from a suspension discharging port 52. The suspension discharging port 52 is disposed along the application nozzle 22 for laser beams in the composite nozzle 41.” which makes the claim more indefinite since it is not clear from the spec and claims if the suspension storing tank and the suspension supply unit are the same.
Claim 8 recites the limitation "the sterilizing/cleaning solution storing tank disposed on the apparatus body" in line 2.  Based on the selection of the location regarding the sterilizing/cleaning solution storing tank from pervious claims, the sterilizing/cleaning solution storing tank disposed on the apparatus body is indefinite since any selection from Claim 1 other than this one excludes Claim 8 subject matter becoming moot.
Claim 9 recites the limitation "the suspension storing tank disposed on the apparatus body" in line 2.  Based on the selection of the location regarding the suspension storing tank from pervious claims, the suspension storing tank disposed on the apparatus body is indefinite since any selection from Claim 1 other than this one excludes Claim 9 subject matter becoming moot.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 8-10 is rejected under 35 U.S.C. 103 as being unpatentable over Miwa (JP 2010068880) further in view of Fukui et al (JP 2004242841) and Yasuo (JP 2013169481).
Please note that the Kaminaga reference was incorrect in the rejection preamble in the previous Office action. The reference used in this and prior Office action is Yasuo as correctly cited above.  The rejection content remains the same in this Office action since Yasuo was used in the prior rejection and subsequently in this rejection.
Regarding Claim 1, Miwa, in the same field of endeavor, discloses a dental laser treatment apparatus used during a treatment of periodontal disease (Paragraph [0003]) with a laser beam (abstract), comprising: an apparatus body (Figure 1) including a laser beam generating device (Paragraph [0021]) that generates the laser beam; 
a suspension storing tank 8 disposed in the apparatus body having a suspension supply pipe via 3 connected to a suspension discharging port 5; 
a laser beam application device including an optical fiber 3 that supplies the laser beam generated by the laser beam generating device and a suspension supply unit (inside of 8) for supplying the suspension discharging port 5 with a suspension of metal oxide substance particles from the suspension storing tank through the suspension supply pipe (Paragraph [0029]). Miwa further discloses a handpiece (Figure 2) that includes a nozzle (comprising 7 and 5) having an application nozzle 5 for the laser beam attached on a distal portion of the optical fiber 3, and the solution discharge port 7 and nozzle of the handpiece has a plurality of 2Application No. 16/322,743Docket No.: 85974-0063Amendment dated June 2, 2022Reply to Office Action of March 2, 2022discharging ports (7 and 5) including the suspension discharging port 7 disposed in longitudinal and lateral directions about the application nozzle for the laser beam 5 (see Figure 2).
Miwa does not disclose a sterilizing/cleaning solution storing tank disposed in the apparatus body or separately disposed and having a sterilizing/cleaning solution supply pipe connected to a sterilizing/cleaning solution discharging port; 
the nozzle is a composite nozzle having an application nozzle for the sterilizing/cleaning solution discharging portion. 
a sterilizing/cleaning solution supply unit for supplying the sterilizing/cleaning solution discharging port with a sterilizing/cleaning solution, which is aqueous solution containing hypochlorous acid and a hypochlorous acid ion, from the sterilizing/cleaning solution supply unit through the sterilizing/cleaning solution supply pip
wherein the composite nozzle of the handpiece has a plurality of 2Application No. 16/322,743Docket No.: 85974-0063Amendment dated June 2, 2022Reply to Office Action of March 2, 2022discharging ports including the sterilizing/cleaning solution discharging port and application of the laser beam through the application nozzle for the laser beam, discharge of a desired amount of the sterilizing/cleaning solution through the sterilizing/cleaning solution discharging port at a desired discharge width, and discharge of a desired amount of the suspension through the suspension discharging port at a desired discharge width can be operated simultaneously or separately in sequence by an operation switch from the composite nozzle of the handpiece.
Fukui, in the same field of endeavor, discloses a cleaning solution supply unit (Figure 5; 8a) that discharges a solution (Paragraph [0024]), the solution supply unit being disposed in the apparatus body 1, the apparatus body including a supply pipe 15 equipped with a discharge port 9, 
a handpiece 3 that includes a composite nozzle having an application nozzle (see Figure 5; Paragraph [0016]) for the laser beam attached on a distal portion of the optical fiber (via 3), the solution discharging port 9, and the suspension discharging port 10; 
a solution supply unit (8 is located on the device creating a unit) for supplying the solution discharging port with a solution (see Figure 3; Paragraph [0024]), from the solution supply unit through the solution supply pipe via 3; wherein the composite nozzle (see Figure 3; Paragraph [0016]) of the handpiece has a plurality of 2Application No. 16/322,743Docket No.: 85974-0063Amendment dated June 2, 2022 Reply to Office Action of March 2, 2022solution discharging ports (see Figure 3; Paragraph [0016]) including the solution discharging port and the suspension discharging port disposed in longitudinal and lateral directions about the application nozzle (see Figure 3; Paragraph [0016]) for the laser beam (see figure 3; components 9, 10, 11), and application of the laser beam via 9 through the application nozzle for the laser beam via 9, discharge of a desired amount of the   solution through the solution discharging port at a desired discharge width (see Figure 3), and discharge of a desired amount of the suspension through the suspension discharging port at a desired discharge width can be operated separately in sequence via 5 and 6 by an operation switch 5 and 6 from the composite nozzle of the handpiece (see Figure 3). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Miwa’s dental laser with Fukui’s solution supply unit hand piece as shown by Fukui in order to clean the pocket once the removal of the affected tissue is removed (Paragraph [0013]).
Yasuo, in the same field of endeavor discloses, an aqueous solution containing hypochlorous acid and a hypochlorous acid ion (Paragraph [0014])  for sterilizing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miwa’s dental treatment apparatus by including Yasuo’s solution in order to provide washing water with high stability and capable of exhibiting the action of sterilizing and washing bacteria and viruses that adhere to the surface (Paragraph [0013]). In addition, an aqueous hypochlorous acid and a hypochlorous acid ion allows for sterilization as a disinfectant solution to remove bacteria (Paragraph [0006]).
	Regarding Claim 8, Miwa/Fukui/Yasuo disclose the invention substantially as claimed. Miwa does not disclose the sterilizing/cleaning solution storing tank is disposed in the apparatus body.
	Fukui discloses the sterilizing/cleaning solution storing tank 8a is disposed in the apparatus body (see Figure 5). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Miwa’s dental laser with Fukui’s solution supply unit located in the apparatus as shown by Fukui in order to condense the device so it is easier to use (Paragraph [0013]).
	Regarding Claim 9, Miwa discloses the suspension tank 8 is disposed in the apparatus body 1 (see Figure 1) .
	Regarding Claim 10, Miwa discloses the metal oxide substance particles include titanium oxide (Abstract).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Miwa in view of Fukui and Yasuo, further in view of Kotlarchik (US 20100216090).
In regards to Claim 2, Miwa does not disclose the solution is an aqueous solution whose effective residual chlorine concentration is adjusted to 500 to 2000 ppm, whose hydrogen ion concentration index is adjusted to pH 8.5 to pH 9.5, and whose temperature is adjusted to 40 to 50°C.
Yasuo discloses the solution is an aqueous solution whose effective residual chlorine concentration is adjusted to 500 to 2000 ppm, whose hydrogen ion concentration index is adjusted to pH 8.5 to pH 9.5 (paragraph [0014]). It would have been obvious to one of ordinary skill in the art to have modified Miwa’s dental laser with Yasuo’s solution with an effective residual chlorine concentration is adjusted to 500 to 2000 ppm and hydrogen ion concentration index is adjusted to pH 8.5 to pH 9.5 in order to remove the diseased tissue by washing it at a high pH and the pH is then lowered to increase the sterilizing power (Paragraph [0014]).
Kotlarchik, in the same field of endeavor, discloses an aqueous solution whose temperature is adjusted to 27 to 60°C (Abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Miwa’s dental laser with Kotlarchik’s aqueous solution at a temperature of 27 to 60°C in order to remain in a range that is tolerable to the patient when it leaves the spray nozzle (Paragraph [0031]).

Response to Arguments
Applicant's arguments filed 06/02/2022 have been fully considered but they are not persuasive.
In regards to applicant’s arguments that Miwa as modified by Fukui does not recite “the composite nozzle of the handpiece has a plurality of discharging ports” and “ the application of the laser beam through the application nozzle for the laser beam… separately in sequence by an operation switch from the composite nozzle of the handpiece” as claimed in Claim 1. Fukui discloses that the laser beam has a discharge port 9 within the nozzle (as shown in Figure 3) with discharge ports for both the cleaning solution and the suspension ports. In regards to applicant’s claims that Miwa as modified by Fukui does not disclose ports are not operated by a switch, Fukui discloses a switch 5 and 6 that allows for the release of the solutions (Paragraph [0015-0016]). 
In this instant case, Miwa as modified by Fukui discloses a plurality of discharging ports which include a laser beam traveling through the device and discharging through the nozzle by utilizing a switch.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sydney J Pulvidente whose telephone number is (571)272-8066. The examiner can normally be reached Monday - Friday, 7:30 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SYDNEY J PULVIDENTE/Examiner, Art Unit 3772                                                                                                                                                                                                        
/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772